FILED
                              NOT FOR PUBLICATION                              MAR 02 2015

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SYLVESTER J. HOFFART; et al.,                       No. 13-35690

                Plaintiffs - Appellants,            D.C. No. 3:12-mc-00395-SI

  v.
                                                    MEMORANDUM*
DWD CONTRACTORS, INC.; et al.,

                Defendants - Appellees.


                      Appeal from the United States District Court
                               for the District of Oregon
                      Michael H. Simon, District Judge, Presiding

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

          Sylvester J. Hoffart, as the legal representative of the Estate of Louise T.

Hoffart, appeals pro se from the district court’s order granting the defendants’

motion to stay the execution of a judgment against certain assets and properties.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a district court’s decision to enter an injunction. Hilao v. Estate of

Marcos, 95 F.3d 848, 851 (9th Cir. 1996). We review de novo issues of law and

review for clear error findings of fact. Flatow v. Islamic Republic of Iran, 308
F.3d 1065, 1069 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in granting the defendants’

motion to stay the enforcement of the judgment obtained against the Estate of Hal

C. Wiggins. See 28 U.S.C. § 1963 (judgment registered in a district court “shall

have the same effect as a judgment of the district court of the district where

registered and may be enforced in like manner”); Fed. R. Civ. P. 69(a)(1) (the law

of the state in which the federal judgment is registered governs the procedures for

execution of the judgment).

      The district court properly concluded that the assets and properties allegedly

subject to the judgment were the personal property of Joanne Wiggins, the

surviving spouse of Hal C. Wiggins. See also Hoyt v. Am. Traders, Inc., 725 P.2d
336, 338, n.1 (Or. 1986) (a debtor-spouse’s interest in property owned in a tenancy

in its entirety, expires upon the death of the debtor-spouse and does not pass to the

surviving spouse).

       We do not consider the arguments raised by Hoffart in his notice, filed on

February 6, 2015, because they were not raised in the opening brief. See Smith v.


                                           2                                        13-35690
Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                       3      13-35690